      Case 4:20-cr-00013 Document 61 Filed on 09/26/20 in TXSD Page 1 of 1
                                                                                  United States District Court
                                                                                    Southern District of Texas

                                                                                       ENTERED
                       IN THE UNITED STATES DISTRICT COURT                         September 28, 2020
                           SOUTHERN DISTRICT OF TEXAS                               David J. Bradley, Clerk
                                 HOUSTON DIVISION

UNITED STATES OF AMERICA                           §
                                                   §
VS.                                                §             CRIMINAL NO. 4:20-CR-13
                                                   §
KENESHA STEELE                                     §

                                            ORDER

       CAME ON TO BE HEARD, Defense counsel’s Motion to Withdraw as Counsel and it the

opinion of the Court that said motion is hereby:

               ________       GRANTED, and Dorian Cotlar is hereby permitted to withdraw
                              as attorney of record;

                  X
               ________                                                 10/5/2020
                              A HEARING shall be set on this matter on __________
                                                                       ___________;
                                                                       at 10:00
               ________       DENIED.                                  a.m.




                         26th day of ____________,
SIGNED and ENTERED this ______       __________
                                      September    2020.



                                                   ____________________________
                                                   PRESIDING JUDGE
